DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 and 12/04/2020 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	“a control unit” and “a temperature setting unit” in claim 6; and
	“a pressure regulation unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
the control unit” and “the temperature setting unit”; and 
“The pressure regulation unit” corresponds to an accumulator main body 65 for adjusting the pressure, an on-off valve 66 (a two-way valve) disposed between the accumulator main body 65 and the coolant supply path 60, a pressure gauge 67 disposed between the accumulator main body 65 and the 10 on-off valve 66, and a pressure relief valve (a two-way valve) 68 (para. [0047] of the published specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 recites the limitation “a control unit including a temperature setting unit… the control unit being for controlling rotational speeds of the circulation pump and the cooling pump” in lines 4-7. The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the control unit controls rotational speeds of the circulation pump and the cooling pump. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of controlling rotational speeds of the circulation pump and the cooling pump. Further, the control unit recites an element (i.e. temperature setting unit), that does not have specifically-defined structures but instead recites functions performed by structures disclosed in the specification. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.

Claim 6 recites the limitation “a temperature setting unit for setting the temperature of the circulating liquid” in lines 5-6. The term “unit” invokes a claim interpretation governed under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), which requires a review of the specification to determine the appropriate structure, material or act to carry out the claimed limitation. However, the specification as originally filed, fails to describe a corresponding structure or technique by which the temperature setting unit sets the temperature of the circulating liquid. A mere restatement of the function does not suffice as a statement of structure. Thus, it does not appear that applicant had possession of the claimed invention because the specification does not disclose a structure which is capable of setting the temperature of the circulating liquid. When a description of the structure, material or act is not provided or is not sufficient to perform the entire claimed function, or no association between the structure and the claimed function can be found in the specification, the written description fails to clearly define the boundaries of the claim.
Claims 7-8 are rejected to as being dependent upon rejected base claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 is recites the limitation “the cooling pump” in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “a control unit” and “a temperature setting unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-8 are rejected to as being dependent upon rejected base claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2010/026519 A1), hereinafter Cho, in view of Hirooka et al. (US 2004/0068997 A1), hereinafter Hirooka, and Carlson (US 5,309,987 A).
Regarding claim 1, Cho teaches a temperature control apparatus for controlling an external load to a predetermined high temperature by regulating circulating liquid having a 5boiling point higher than 100°C to a temperature higher than 100°C and supplying the circulating liquid to the load ([0036], i.e. the range of about -30°C to 180°C), 
	wherein the temperature control apparatus comprises:
		a tank (100) storing circulating liquid;
		a heater (210) for heating the circulating liquid; 
a discharge channel (see at least fig. 4) connecting the tank (100) and a circulating-liquid ejection port for 10discharging the circulating liquid to the load (510); 
a circulation pump (220) that pumps the circulating liquid from the tank to the discharge channel; 
a return channel (see at least fig. 4) connecting a circulating-liquid return port that receives the circulating liquid returned from the load (510) and the tank (100); 
a heat exchanger (10a) including a first heat exchange channel through which the circulating liquid flows and a second heat 15exchange channel through which coolant for cooling the circulating liquid in the first heat exchange channel (see at least fig. 4; [0051]); 
a cooling circulation forward path (see at least fig. 4) for supplying the circulating liquid from the tank (100) to the first heat exchange channel of the heat exchanger (10a); 
a cooling circulation reverse path (see at least fig. 4) for returning the circulating liquid cooled by the heat exchanger (10a) from the first heat exchange channel to the tank (100);

a coolant discharge path (see at least fig. 4) for discharging the coolant (i.e. cooling water) after the heat exchange (10a) from the second heat exchange channel.
	Cho does not explicitly disclose:
		(i) the tank (100) including the heater; and 
		(ii) wherein, in the heat exchanger, the first heat exchange channel includes a helical channel portion extending in a helical form along an axis, an inflow 25channel portion connected to one end of the helical channel portion and including a circulating-liquid inlet, and an outflow channel portion connected to the other end of the helical channel portion and including a circulating-liquid outlet, and the second heat exchange channel is a channel space formed in a 3 0hollow shell, 
		wherein the helical channel portion of the first heat exchange channel is housed in the second heat exchange channel in the shell, the inflow channel portion and the outflow channel portion are let out from the shell, the cooling 5circulation forward path is connected to the circulating-liquid inlet, and the cooling circulation reverse path is connected to the circulating-liquid outlet, and 
		wherein the coolant supply path communicates with the second heat exchange channel through a coolant inlet provided on the shell, and the coolant discharge path communicates with the second heat exchange channel through a 10coolant outlet provided on the shell.  
Hirooka teaches a temperature control apparatus (100) comprising a tank (124) storing a circulating liquid and including a heater (126) for heating the circulating liquid (CW1, fig. 1; [0025]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho to have a tank where the tank includes a heater, as taught by Hirooka, since it has been held that mere relocation of an element would not have modified the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
	As to (ii), Carlson teaches a heat exchanger (fig. 1), wherein, in the heat exchanger, the first heat exchange channel (i.e. from 34 to 36) includes a helical channel portion (at least 42) extending in a helical form along an axis, an inflow 25channel portion (i.e. upper portion of the tube 28) connected to one end of the helical channel portion (at least 42) and including a circulating-liquid inlet (34), and an outflow channel portion (i.e. lower portion of the tube 28) connected to the other end of the helical channel portion (at least 42) and including a circulating-liquid outlet (36), and the second heat exchange channel (i.e. from 30 to 26) is a channel space formed in a 3 0hollow shell (10), 
wherein the helical channel portion (at least 42) of the first heat exchange channel (from 34 to 36) is housed in the second heat exchange channel in the shell (10), the inflow channel portion (24) and the outflow channel portion (32) are let out from the shell (10), the cooling 5circulation forward path is connected to the circulating-liquid inlet (34), and the cooling circulation reverse path is connected to the circulating-liquid outlet (36), and 
wherein the coolant supply path (i.e. though the second inlet passage 30) communicates with the second heat exchange channel (i.e. from 30 to 26) through a coolant inlet (30) provided on the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho, to have a heat exchanger where the heat exchanger comprises a first heat exchange channel including a helical channel portion, and a second heat exchange channel formed in a hollow shell, as taught by Carlson, in order to increase heat transfer efficiency.

Regarding claim 5, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, wherein, in the shell (10), the coolant outlet (26) to which the coolant discharge path is connected is disposed at one axial end at which the inflow channel portion (24) is disposed, and the coolant inlet (30) to which the coolant supply path is connected is disposed at the other axial end at which the outflow channel portion (34) is disposed (Carlson, see at least fig. 1).

Regarding claim 6, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, wherein the temperature control apparatus (Hirooka, 100) comprises: 
	a discharge-side temperature sensor (Th1) provided in the discharge channel to measure a temperature of the circulating liquid discharged to the load ([0025]); and 
Cho, i.e. pump disposed on the left side of the tank 100 between the tank 100 and the heat exchanger 10a) based on a measurement result of the discharge-side temperature sensor (Th1) and a 32temperature set by the temperature setting unit (see at least [0026]), and 
	wherein the circulation pump (130) is immersed in the circulating liquid in the tank (124).
	Cho as modified does not explicitly teach wherein the control unit (i.e. control system) is configured, when the temperature of the 5circulating liquid (CW1) set by the temperature setting unit is lower than a predetermined threshold temperature, to maintain the rotational speed of the circulation pump (130) to a low rotational speed, and when the temperature is higher than the predetermined threshold temperature, to maintain the rotational speed of the circulation pump (130) to a high rotational speed.
	However, it is known that both Cho and Hirooka controlling the temperature of the circulating liquid in the tank by exchanging heat with the heat exchanger (Cho, 10a, fig. 4; Hirooka, 138, fig. 1), and Hirooka further teaches controlling the amount of heat or flow rate of the circulating liquid (via the pump 130) is controlled in accordance with the detected temperature value by the temperature sensor (Th1; see at least [0045]).
	Additionally, it is known that controlling the rotational speed of the cooling pump which exchanges heat with the coolant in the heat exchanger will inherently lower, maintain, or increase the temperature of the circulating liquid in the tank (by controlling the amount of the 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho as modified to have a control unit where the control unit controls the circulation pump (Cho, at least 220) and the cooling pump (i.e. Cho, i.e. pump disposed on the left side of the tank 100 between the tank 100 and the heat exchanger 10a) based on a measured temperature of the circulating liquid discharged to the load by the temperature sensor (Hirooka, Th1), as one having  ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp. 

Regarding claim 9, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above, wherein a pressure regulation unit (40) for regulating the pressure of the coolant flowing through the channel of the coolant is connected to the channel of the coolant (Cho, see at least [0032]).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Hirooka, Carlson, and Manning et al. (US 6,076,597 A), hereinafter Manning.
Regarding claims 2-4, Cho as modified teaches the temperature control apparatus according to Claim 1 as discussed above. 
Cho as modified does not explicitly disclose:
claim 2);
		wherein the cylindrical members fitted on the inflow channel portion and the outflow channel portion each include a cylindrical body made of metal and a ring-shaped sealing member made of metal disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion, wherein an outer periphery of the cylindrical body is welded to the shell in a ring shape (claim 3); and
		wherein the cylindrical body includes a fixing cylindrical portion fixed to the shell by the welding and a sealing cylindrical portion having the ring-shaped sealing member on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing, and wherein the ring-shaped sealing member is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion (claim 4). 
	Manning teaches a heat exchanger (10, fig. 1) wherein cylindrical members (at least 96) made of metal are individually fitted on the inflow channel portion (at least 26) and the outflow 
	wherein the cylindrical members (at least 96) fitted on the inflow channel portion (at least 26) and the outflow channel portion (at least 26) each include a cylindrical body (see at least fig. 4) made of metal and a ring-shaped sealing member (104) made of metal disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion, wherein an outer periphery of the cylindrical body is welded to the shell in a ring shape (col, 10, lines 20-21); and
	wherein the cylindrical body (see at least fig. 4) includes a fixing cylindrical portion fixed to the shell by the welding (col. 10, lines 20-21) and a sealing cylindrical portion (128) having the ring-shaped sealing member (at least 130) on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing (i.e. threaded outer wall 110), and wherein the ring-shaped sealing member (at least 130) is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion (128) is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion (see at least col. 10, lines 11-18), thereby allowing easy removal of the coil tubes (i.e. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature control apparatus of Cho as modified to have cylindrical members where the cylindrical members are fitted on the inflow channel portion and the outflow channel portion, includes a cylindrical body, a ring-shaped sealing member disposed on an inner periphery of the cylindrical body to seal an outer periphery of the channel portion; wherein the cylindrical body includes a fixing cylindrical portion fixed to the shell and a sealing cylindrical portion having the ring-shaped sealing member on the inner periphery thereof, wherein the sealing cylindrical portion is fastened to the fixing cylindrical portion by screwing, and wherein the ring-shaped sealing member is acutely angled at an end edge adjacent to the fixing cylindrical portion, wherein, when the sealing cylindrical portion is screwed to the fixing cylindrical portion, the end edge of the ring- shaped sealing member is brought into pressure-contact with each of the outer peripheries of the inflow channel portion and the outflow channel portion into a bitten state by pressure of the sealing cylindrical portion, as taught by Manning, in order to easily remove the coil tubes (i.e. inflow, outflow helical channel portions) from the shell for cleaning or maintenance with little or no damage.

Allowable Subject Matter
Claims 7-8 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features including the control unit where the control unit is configured, when the set temperature is increased by the temperature setting unit, to decrease the rotational speed of the cooling pump once and thereafter gradually increase the rotational speed, 15and when the set temperature is decreased, to increase the rotational speed of the cooling pump once and thereafter gradually decrease the rotational speed, and when the temperature of the circulating liquid measured by the discharge-side temperature sensor is equal to the set temperature, to maintain the rotational speed at that time. However, this claim cannot be considered “allowable” at this time due to the rejection(s) under U.S.C. 112(a) and U.S.C. 112(b) set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763